department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years tax_exempt_and_government_entities_division number release date date date vil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend b president c vice president d state e date f state_agency g state funding source dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e e do you qualify for exemption under sec_501 of the code no for the reasons described below do you meet the requirements under sec_501 of the code no for the reasons described below letter cg facts you were incorporated on e as a non-profit corporation under d law incorporation articles state in article iv that your specific purpose is to your articles of provide loss mitigation assistance for consumers at risk to lose their homes also providing neighborhood housing assistance to provide occupants for vacant homes your articles also provide this corporation is organized for charitable religious educational and scientific purposes within internal_revenue_code including for such purposes the making of distributions to corporations that qualify as exempt corporations under sec_501 of the internal_revenue_code or the corresponding section of any future federal tax code the meaning of sec_501 not carry on any activities not permitted to be carried on notwithstanding any other provisions of these articles this corporation shall by a corporation exempt from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law your bylaws state in article that your specific purposes are to provide services pre- loss mitigation purchase counseling debt management services furthermore all programs will be provided to everyone without cost with the exception of a small fee for items such as credit reports etc credit analysis neighborhood housing assistance post-purchase counseling and your bylaws also provide in article officers shall by virtue of their office be members of the board_of directors your form_1023 application indicated you will provide the public with loss mitigation assistance and neighborhood housing information you are an organization that assists existing homeowners in jeopardy of foreclosure through loss mitigation and foreclosure prevention counseling you will provide clients with negotiation assistance to achieve workouts loan modifications from their lenders to avoid foreclosure you will also refer people to local attorneys cpas and realtors as situations warrant however you do not have or promote the products services of any company not advertise referral also time you this will list at a letter cg catalog number 47630w everyone needing your services can participate in your credit counseling activities you do not charge a fee for your services any fees charged will be governed by hud regulations you plan to solicit funds via mail email personal solicitation and website as well as applying for foundation and government grants you have not applied to national foreclosure mitigation counseling program or hud for funding however you do plan to apply to hud in the future upon receipt of tax-exempt status you plan to apply to f for funding you currently have two volunteer counselors providing services to clients your counselors are certified by g which is a state organization all employee training will be delivered utilizing materials from fannie_mae hud f and g you plan to hire up to a person staff amounts of proposed compensation were included for the officers and directors none of your directors have special knowledge or expertise in credit or financial education or are public officials community leaders acting in that capacity your administrators are currently obtaining their certification to perform credit repair services none of your officers or directors has served on the board_of or has an ownership_interest in any for-profit organization with whom you do business also your officers b and c are related by marriage a conflict of interest policy has been adopted you anticipate helping individuals per month and are temporarily operating out of a home_office until a permanent location is found life skills educational sessions that include personal budgeting managing credit card debt and repairing credit will be provided as well currently credit counseling materials that will be given to participants have not been developed additional services that may be offered include debt management debt repayment debt consolidation or debt negotiation to individuals the programs will be advertised by word of mouth the internet community bulletin boards and mail out materials you do not have a website in response to our correspondence you submitted additional information regarding your operations you have not conducted any workshops or seminars to date you may utilize alternative methods to provide educational information to the community at large however those plans have not been solidified as of yet you are no longer planning on providing any of the services listed on your form_1023 other than mortgage mitigation services you will provide referrals for all other services to local agencies providing such services _ in correspondence you also stated your board members will no longer be compensated while b and c are compensated officers they are not members of the board you letter cg catalog number 47630w charge clients a credit report fee if the lender does not provide their own copy you submitted two pamphlets one from fannie_mae and one from f which are given to clients during the mitigation process you spend of your time on the initial contact with the clients and analysis of their situation and of your time on preparation of documents and the negotiation process with the lender your services are not limited to a particular class of individuals you do not currently offer any workshops because you have found it difficult to get the necessary attendance to make it worthwhile to set up a workshop future educational programs will be available to the general_public and clients and will be offered free of charge you did not submit copies of any educational materials in you intake form a telephone call receiving services from the process you currently follow for mortgage mitigation services begins with an initial review of the potential client’s information via if the individual is interested is completed and an an appointment is set up to meet with the client the intake form includes information related to the delinquent mortgage no other credit or debt information is obtained from the client the letter of authorization signed by the client is faxed to the lender and the negotiation process with the lender on behalf of the client is begun your clients are required to complete several signed forms including the client affirmation foreclosure prevention agreement and scope of services notice release and acknowledgement the provide professional assistance negotiating with their lender mortgage company to facilitate a repayment workout plan furthermore the client is required to complete an intake form to determine what options may be available to the client and this will be used to negotiate with all documentation necessary to complete a workout package the mortgage company finally prevention agreement states the counselor will client agrees to foreclosure provide that the you obtain income and mortgage information from each client to assist in the mortgage mitigation process your presentation to clients includes information regarding you and your services as well as an explanation of the foreclosure process including the client’s options the client’s current finances debt to income ratios and budgets are covered their options are discussed based upon their current situation a written budget analysis is provided to each client through the fannie_mae home counseling online software clients are not required to engage in an ongoing educational program during the mitigation process each client is met with at least twice before a recommendation is made for a particular approach the initial contact via the telephone averages minutes and the in-person appointment average sec_2 hours subsequent follow-up inquiries are typically short as clients are just dropping off documents or items needed for the modification process you do not obtain clients through the purchase of leads or lists you do not receive or pay referral fees letter cg catalog number 47630w law sec_501 of the code provides that corporations may be exempted from tax if they are organized and operated exclusively for charitable or educational_purposes and no part of their net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 of the code provides that organizations which provide credit_counseling_services as a substantial purpose shall not be exempt from taxation under sec_501 unless they are described in sec_501 or sec_501 and they are organized and operated in accordance with the following requirements a the organization-- i il iii iv provides credit_counseling_services tailored to the specific needs and circumstances of consumers makes no loans to debtors other than loans with no fees or interest and does not negotiate the making of loans on behalf of debtors provides services for the purpose of improving a consumer's credit record credit history or credit rating only to the extent that such services are incidental to providing credit_counseling_services and does not charge any separately_stated fee for services for the purpose of improving any consumer's credit record credit history or credit rating the organization does not refuse to provide credit_counseling_services to a consumer due to the inability of the consumer to pay the ineligibility of the consumer for debt management plan enrollment or the unwillingness of the consumer to enroll in a debt management plan the organization establishes and implements a fee policy which-- i ii iii requires that any fees charged to reasonable a consumer for services are allows for the waiver of fees if the consumer is unable to pay and except to the extent allowed by state law prohibits charging any fee based in whole or in part on a percentage of the consumer's debt the b c letter cg catalog number 47630w consumer's payments to be made pursuant to a debt management plan or the projected or actual savings to the consumer resulting from enrolling in a debt management plan d at all times the organization has a board_of directors or other governing body-- i ii which is controlled by persons who represent the broad interests of the public such as public officials acting in their capacities as such persons having special knowledge or expertise in credit or financial education and community leaders not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially indirectly from the organization's activities other than through the receipt of reasonable directors’ fees or the repayment of consumer debt to creditors other than the credit_counseling_organization or its affiliates and directly or iii not more than percent of the voting power of which is vested in persons who are employed by the organization or who will benefit financially indirectly from the organization's activities other than through the receipt of reasonable directors' fees directly or f the organization receives no amount for providing referrals to others for debt_management_plan_services and pays no amount to others for obtaining referrals of consumers sec_501 defines for purposes of sec_501 the term credit_counseling_services to mean i the providing of educational information to the general_public on budgeting personal finance financial literacy saving and spending practices and the sound use of consumer credit ii the assisting of individuals and families with financial problems by providing them with counseling or a combination of the activities described above iii sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified to meet either the organizational_test or the operational_test it is not exempt if an organization fails in such section letter cg catalog number 47630w c -1 b i section organized exclusively for one organization of regulations the or more exempt purposes only provides that an organization its articles if is of a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an in activities that in themselves are not in insubstantial part of its activities furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations requires an organization's assets must be dedicated to an exempt_purpose either by an express provision in its governing instrument or by operation of law be sec_1_501_c_3_-1 of the regulations provides that an organization will regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it is necessary for an applicant organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes the relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 of the regulations provides that the term educational as used in sec_501 of the code relates to a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community help reduce personal bankruptcy by informing the in revrul_69_441 1969_2_cb_115 the service found a nonprofit organization formed to public on personal money management and aiding low-income individuals and families with financial problems was exempt under sec_501 of the code its board_of directors was comprised letter cg catalog number 47630w of representatives from religious organizations civic groups labor unions business groups and educational institutions the organization provided information to the public on budgeting buying practices and the sound use of consumer credit through the use of films speakers and publications it aided low-income individuals and families who have financial problems by providing them with individual counseling and if necessary by establishing budget plans under the budget plan the debtor voluntarily made fixed payments to the organization holding the funds in a_trust account and disbursing the funds on a partial payment basis to the creditors the organization did not charge fees for counseling services or proration services the the debtor received full credit against his debts for all amounts paid organization did not make loans to debtors or negotiate loans on their behalf finally the organization relied upon contributions primarily from the creditors participating in the organization's budget plans for its support the service found that by aiding low-income individuals and families who have financial problems and by providing without charge counseling and a means for the orderly discharge_of_indebtedness the organization was relieving the poor and distressed moreover by providing the public with information on budgeting buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community thus the organization was exempt from federal_income_tax under sec_501 of the code the service compared this holding with the holding of revrul_65_299 which holds that a nonprofit organization formed to advise counsel and assist individuals in solving their financial difficulties by budgeting their income and expenses and effecting an orderly program for the payment of their obligations qualifies for exemption from federal_income_tax under sec_501 of the code rather than under sec_501 a number of outside the context of credit counseling individual counseling has in instances been held to be a tax exempt charitable activity revrul_78_99 1978_1_cb_152 free individual and group counseling of widows revrul_76_205 1976_1_cb_154 free counseling and english instruction for immigrants revrul_73_569 1973_2_cb_178 free counseling to pregnant women revrul_70_590 1970_2_cb_116 clinic to help users of mind-altering drugs revrul_70_640 1970_2_cb_117 free marriage counseling revrul_68_71 c b career planning education through free vocational counseling and a nominal charge overwhelmingly the counseling activities described in these rulings were provided free and the organizations were supported by contributions from the public publications sold at proc c b rev internal_revenue_service uses to determine when the advocacy of a particular viewpoint or describes the methodology test the letter cg catalog number 47630w position is educational under sec_501 of the code and c -1 d of the regulations the revenue_procedure states that the focus of sec_1 c - d is on the method the organization uses to communicate to others not the content of its communication the method of communication is not educational if it fails to provide a development from the relevant facts that would materially aid a listener or reader in a learning process one factor indicating the method is not educational is as follows not aimed at t he approach used in part of the intended audience or readership developing an understanding on because it does not consider their background or training in the subject matter the remaining factors relate specifically to advocacy organizations and the full and fair exposition part of the regulation the organization's presentations is the in 326_us_279 66_sct_112 90_led_67 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes its primary purpose was not charitable educational or scientific in 70_tc_352 the court found a corporation formed to provide consulting services did not satisfy the operational_test under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit but rather in addition the court found the organization's financing did not resemble commercial that of the typical sec_501 organizations t had not solicited nor had it received voluntary contributions from the public its only source_of_income was from fees from services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear the corporation ever planned to charge a fee less than cost and finally the corporation did not limit its clientele to organizations that were sec_501 exempt_organizations united_states in consumer credit counseling service of alabama inc an organization that provided free u s t c d d c information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the court held v the litigant consumer credit counseling service of alabama inc is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and families they did not limit these letter cg catalog number 47630w services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figure per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship contributions and assistance from the professional counselors employed by the organizations spent about percent of their time in activities such as information dissemination and counseling assistance rather than those connected with the debt management programs the primary sources of revenue for these organizations were provided by government and private_foundation grants an incidental amount of their revenue was from service fees thus the court concluded that each of the plaintiff consumer credit counseling agencies was an organization described in sec_501 as a charitable and educational_organization see also credit counseling centers of oklahoma inc v united_states u s tax case d d c in which the facts were virtually identical and the law was identical to those in consumer credit counseling service of alabama inc v united_states discussed immediately above labor agencies and united way in solution plus inc v commissioner tcmemo_2008_21 the tax_court held that a credit_counseling_organization was not exempt under sec_501 because it was not organized and operated exclusively for educational or charitable purposes and impermissibly served private interests the organization was formed by an individual with experience selling debt management plans the founder and his spouse were the only members of the organization’s board_of directors the organization did not have any meaningful educational program or materials for providing to people who contacted the organization and its financial education seminars for students constituted an insignificant part of the organization's overall activities are primarily structured to market determine eligibility the court held that the organization's purposes were not educational because its activities enroll individuals in dmps its purposes are not to inform consumers about understanding the cause of and devising personal solutions to consumers’ financial problems or to consider the particular knowledge of individual callers about managing their personal finances the tax_court also held that the organization's purposes were not charitable because its potential customers are not members of a charitable_class that are benefited in because they will be turned away unless they meet the criteria of the participating creditors a 'non-select manner and for the tax_court further held the organization would operate for the private interests of its founder because the founder and spouse were the only directors the founder was the letter cg catalog number 47630w and officer and employee his compensation was the only organization’s dmp sales activity levels the organization was a family-controlled business that he personally would run for financial gain using his past professional experience marketing dmps and managing a dmp call center the court further held that the organization’s principal activity of providing dmp services which were only provided if approved by a caller’s creditors furthered the benefit of private interests based part on in finally the tax_court held the facts in the previously cited consumer credit_counseling_services of alabama v united_states u s t c d d c stand in stark contrast because the sale of dmps is the primary reason for solution plus's existence and its charitable and educational_purposes are at best minimal application of law sec_501 of the code sets forth two main tests for an organization to be recognized as exempt both organized and operated exclusively for purposes described in sec_501 as stated in the regulations sec_1_501_c_3_-1 based on the information you provided in your application and supporting documentation you fail both tests an organization must be operational_test an organization must establish that it is to satisfy the c operational_test in section operated exclusively for one or more exempt purposes as provided the actual purposes of an organization may be c -1 c of the regulations you are similar to the organization in b s w discerned 70_tc_352 in that you failed to establish that you are operated exclusively for one or more exempt purposes in b s w group inc v commissioner the court found that a corporation organized to provide counseling services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on as a commercial venture organized for profit your activities are not educational you are distinguishable from the organizations in consumer credit counseling service of alabama supra and revrul_69_441 by the methodology you use to conduct your counseling activities you stated that the process you follow for mortgage mitigation services includes an initial telephone review with the potential client if the individual is interested in your services an intake form is completed an in-person appointment is then scheduled your presentation to the client includes information regarding your services the foreclosure process including the client’s options as well as the client’s letter cg catalog number 47630w current financial situation that includes a written budget analysis however unlike the organizations in consumer credit counseling service of alabama supra and revrul_69_441 supra you do not offer counseling sessions that are structured primarily to improve your clients’ understanding of their financial problems or their skills in solving them you provided no evidence your employees do anything other than sit down with your clients to fill out the information needed to submit a statement of their financial condition to the lender none of your directors have special knowledge or expertise in credit or financial education or are public officials community leaders acting in their official capacity while your counselors are certified by a state_agency in foreclosure they are not certified or trained to provide housing or personal finance counseling finally you stated only of your time is spent on the intake process while is spent on preparation of documents and negotiation with the lender communicating with a homeowner to fill out a financial worksheet and an intake sheet is not an educational activity because the communication does not provide a development from the relevant facts that would materially aid a listener or reader in a learning process as described in revproc_86_43 supra therefore you failed to establish that your interactions with clients provide instruction or training useful to the individual and beneficial to the community within the meaning of sec_1_501_c_3_-1 of the regulations you have not you do not operate a substantive on-going educational program nor do you require your mortgage conducted any seminars or workshops to date mitigation clients to participate in an ongoing educational program you may utilize alternative educational methods in the future however you have not submitted any information regarding those educational programs the only educational materials submitted included two pamphlets from government agencies that are provided to clients the pamphlets is incidental to the modification service provided to the client you do not dedicate any revenue to activities involving educational programs you do not allocate any expenses to training employees like the organization in solution plus supra you did not provide evidence you help clients develop an understanding of the cause of their financial problems or a plan to address their financial problems you provided no evidence you intend to establish long-term counseling relationships with your clients process the educational content delivered via mitigation during the while you do not charge a fee to your clients you will either be reimbursed by a government agency for your services or apply for grant funding your operational focus is on generating fees from your consulting activities through the receipt of grants and donations rather than fees charged to clients similar to the organization in solution plus supra your efforts are focused on informing potential clients about the mortgage mitigation service available and signing them up for your services in fact your client agreement states that the counselor is only providing assistance with negotiating a loan modification like the organizations described in solution plus supra and_better business bureau supra your activities have an underlying commercial motive that letter cg catalog number 47630w distinguishes your activities from those carried out by a sec_501 organization thus your activities are not educational within the meaning of sec_501 your activities are not charitable all of your time and resources are devoted to providing mortgage modification services to individuals who are not necessarily part of a charitable_class helping homeowners at risk of foreclosure negotiate a modification to the terms of their mortgage does not provide relief to the poor and distressed within the meaning of sec_1 c - d of the regulations or serve any other purpose recognized as charitable the foreclosure consulting services you provide to individuals do not further charitable purposes you represent that everyone is eligible for your services regardless of income therefore your services are not directed exclusively to low-income individuals accordingly you are unlike the organizations described in consumer credit counseling service of alabama supra and revrul_69_441 supra which aided low-income individuals and families who have financial problems thereby relieving the poor and distressed thus you have failed to establish that your activities are charitable within the meaning of sec_501 of the code private benefit an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest see sec_1_501_c_3_-1 of the the mortgage mitigation services you provide to homeowners do not regulations necessarily serve a public interest nor are the beneficiaries of your services limited to the poor or distressed your services benefit the private interests of the individual homeowners by relieving them of the burden of negotiating a modification with their lender your services also interests of the lender when loan repayment plans reinstate previously delinquent mortgages therefore you have not demonstrated that your operations serve a public rather than a private interest as required by sec_1_501_c_3_-1 of the regulations benefit the private sec_501 of the code or financial an organization providing educational information on counseling to homeowners who are at risk of foreclosure is providing credit_counseling_services within the meaning of sec_501 of the code therefore even if you had established that you engage in such activities as a substantial purpose to be exempt from taxation you must in addition to complying with the requirements of sec_501 comply with the provisions of sec_501 financial topics letter cg catalog number 47630w you do not comply with certain provisions of sec_501 of the code an exempt credit_counseling_organization must establish and implement a fee policy which requires that any fees charged to a consumer for services are reasonable and allows for the waiver of fees if the consumer is unable to pay as stated in code sec_501 you charge a credit report fee to your clients however you failed to establish that you have a fee waiver policy for those clients who cannot afford to pay the credit report fee you do not provide credit_counseling_services tailored to the specific needs and circumstances of consumers as specified in sec_501 of the code you do not provide educational information to the public on budgeting personal finance financial literacy saving and spending practices and the sound use of credit nor do you assist individuals and families with financial problems by providing them with counseling as required in code sec_501 you have provided no educational seminars or workshops to the general_public and the educational materials distributed to your clients receiving mortgage mitigation services are limited to two pamphlets from government agencies you spend of your time negotiating with lenders and only on your counseling sessions with clients therefore you do not meet the requirements under sec_501 finally you identified b and c as officers but not directors however your bylaws state that all officers are also directors by virtue of their position as officers therefore more than of the members of your board_of directors are also compensated as employees this is inconsistent with the requirements of sec_501 of the code therefore you have not demonstrated that you are organized and operated in accordance with the requirements of sec_501 of the code conclusion by sec_1_501_c_3_-1 based on the facts and information provided you are not operated exclusively for exempt purposes as required regulations because you are spending most of your time negotiating with lenders to obtain mortgage modifications an inherently commercial activity also you do not limit your services to the poor or distressed and you do not provide any educational activities you are not operated exclusively for an exempt_purpose as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations any public purposes for which you may operate are only incidental to this primary nonexempt purpose you do not serve a public rather than a private interest as required by sec_1 c - d ii of the regulations because you do not limit services to the poor or distressed therefore you are not described in sec_501 of the the descriptions you provided of your mortgage mitigation services which are within letter cg catalog number 47630w the meaning of code sec_501 are not consistent with the requirements of that section or sec_501 and sec_501 with respect to addressing the specific is inconsistent with the requirements of sec_501 of the code needs and circumstances of consumers your governing body and therefore had you established that you otherwise met the requirements of sec_501 your failure to satisfy the requirements of sec_501 would prevent you from being exempt from taxation under sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 to you have the right to file a protest if you believe this determination is incorrect protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication these items include a n o w p a o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury may be done by adding to the appeal the following signed declaration this under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement letter cg catalog number 47630w if an organization's representative submits the appeal a substitute declaration must be included stating the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct that an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication letter cg catalog number 47630w
